DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 12, 2021. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 103
 	  Applicant's arguments with respect to claims 3-5, 11-12 and 19-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims  1-2, 9-10 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Schneider  et al, (NPL titled: Fusing Vision and LIDAR – Synchronization, Correction and  Occlusion Reasoning) in view of Zhou et al (NPL titled: Automatic Extrinsic Calibration of a Camera and a 3D LiDAR using Line and Plane Correspondences).
 	As to claim 1, Schneider discloses a computer-implemented method of validating sensor data synchronization (sensor  synchronization – see abstract), comprising: receiving, at a synchronization device from an active sensor (see section II, subsection A – color camera mounted on a rotatable camera platform near the rear view mirror), a first signal indicating that the active sensor has transmitted laser points (see Fig 2 and ); in response to the first signal, transmitting, by the synchronization device, a second signal to a passive sensor to trigger the passive sensor to capture an image of the measure board (see section II, subsection B, [p][003] – where the camera is triggers such that it captures the image when the laser beams pass the field of view of the camera); and performing, by a synchronization validation application, an analysis of the image of the measure board in view of timing of the first signal  (zero crossing in bearing information is detected - see section II, subsection B, [p][003]) and second signal to determine whether the passive sensor and the active sensor are synchronized with each other (synchronization  in  position  space  is  relatively easy,  in  time  space  it  is  
	 Schneider does not teach the method including a measure board, wherein the measure board is a flat-surfaced board and positioned in front of the active sensor and a passive sensor.
 	 Zhou, in an analogous art, discloses an automatic extrinsic calibration method including  a measure board (checkerboard – see Fig. 3), wherein the measure board is a flat-surfaced board (note that the checkerboard is flat – see Fig 3) and positioned in front of the active sensor and a passive sensor (estimate the 3D information of the checkerboard plane and its boundaries from the image and the laser point cloud -  see section IV, [p][001] and Fig. 3).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the automatic extrinsic calibration method of Zhou to the sensor  synchronization of Schneider to simultaneously
calibrate the intrinsic parameters of the camera and the extrinsic parameters of the LiDAR and camera (see section II, [p][003]) by estimating the 3D information of a checkerboard plane and its boundaries from the image and the laser point cloud (see section IV, [p][001]).
 	Therefore, it would have been obvious to combine Schneider with Zhou to obtain the invention as specified in claim 1.
 	 	
 	As to claim 2, Schneider teaches the method, wherein the synchronization device includes one or more electric circuit boards and one or more software modules 

 	Claim 9 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the non-transitory machine-readable medium in claim 9.
 	Claim 10 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the non-transitory machine-readable medium in claim 16.
 	Claim 17 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the system medium in claim 17.  	

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the system medium in claim 18.  

Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider  et al, (NPL titled: Fusing Vision and LIDAR – Synchronization, Correction and  Occlusion Reasoning) in view of Zhou et al (NPL titled: Automatic Extrinsic Calibration of a Camera and a 3D LiDAR using Line and Plane Correspondences) as applied to claims 1 and 9 further in view of Veitch-Michaelis  (NFL titled: Fusion of LIDAR with stereo camera data - an assessment).
 	As to claim 6, the combination of Schneider and Zhou as a whole does not teach the method, wherein performing the analysis of the image of the measure board 
 	Veitch-Michaelis, in an analogous art, discloses the method, wherein performing the analysis of the image of the measure board further includes determining that the image does not capture any laser points on the measure board (see section 4.3.2); and generating an indication that the active sensor and the passive sensor are unsynchronized (an error message is presented – see page 91 first paragraph).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Veitch-Michaelis to the sensor  synchronization of Schneider as modified by Zhou for  using the pixel with the maximum intensity as an initial location estimate for a laser spot location and further refine the location by using a 2D Gaussian fit (see section 4.3.2).
 	Therefore, it would have been obvious to combine Veitch-Michaelis with Schneider as modified by Zhou to obtain the invention as specified in claim 6.
	
  	As to claim 13, the combination of Schneider and Zhou as a whole the non-transitory machine-readable medium, wherein performing the analysis of the image of the measure board further includes determining that the image captures at least a portion of the laser points on the measure board; determining that a synchronization point between the active sensor and the passive sensor is located at a position defined by one of the plurality of synchronization settings; and generating an indication that the active sensor and the passive sensor are synchronized.
Veitch-Michaelis teaches the non-transitory machine-readable medium, wherein performing the analysis of the image of the measure board further includes determining that the image captures at least a portion of the laser points on the measure board (see section 4.3.2); determining that a synchronization point between the active sensor and the passive sensor is located at a position defined by one of the plurality of synchronization settings (see section 4.4); and generating an indication that the active sensor and the passive sensor are synchronized (see section 4.3.2).
 	Therefore combining Veitch-Michaelis with Schneider as modified by Zhou would meet the claim limitation for the same reasons as previously discussed in claim 1 above.
 	 	 	
 	Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 6, as claim 6 is method claim for the non-transitory machine-readable medium in claim 14.  

Claims  7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al, (NPL titled: Fusing Vision and LIDAR – Synchronization, Correction and  Occlusion Reasoning) in view of Zhou et al (NPL titled: Automatic Extrinsic Calibration of a Camera and a 3D LiDAR using Line and Plane Correspondences)  as applied to claims 1 and 9  further in view of Bradski et al (Pub No.: 2020/0174130). 
 	As to claim 7, Schneider  teaches  the method wherein the passive sensor is light detection and ranging (LiDAR) device (see abstract); however, the combination of Schneider and Zhou as a whole does not expressly disclose the method wherein the passive sensor is a rolling shutter camera.
 	Bradski, in an analogous art, teaches the method wherein the passive sensor is a rolling shutter camera (see [p][0069]).
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of Bradski to the sensor  synchronization Schneider  as modified by  Zhou for including a rolling shutter and correcting an error created by the camera using an offset between sensors that are vertically offset an offset between sensors that are vertically offset (see [p][0069]).
 	Therefore, it would have been obvious to combine Bradski, with Schneider as modified by Zhou to obtain the invention as specified in claim 7.

 	Claim 15 is rejected for the same reasons as set forth in the rejection of the claim 7, as claim 7 is method claim for the non-transitory machine-readable medium in claim 15.  
 	
Claims  8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider  et al, (NPL titled: Fusing Vision and LIDAR – Synchronization, Correction and  Occlusion Reasoning) in view of Zhou et al (NPL titled: Automatic Extrinsic Calibration of a Camera and a 3D LiDAR using Line and Plane Correspondences)  as applied to claims 1  and 9 further in view of BANERJEE et al (Pub No.: 2020/0174130). 
As to claim 8, the combination of Schneider and Zhou as a whole does not teach the method  wherein the synchronization validation application includes a trained neutral network for performing the analysis of the image of the measure board.
 	BANERJEE, in an analogous art in an analogous art, discloses the method wherein the synchronization validation application includes a trained neutral network for performing the analysis of the image of the measure board (see [p][0049]). 
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the teaching of BANERJEE as to the sensor  synchronization of Schneider as modified by Zhou for determining a combined image by a mapping between distance information within the lidar sensor data and color information (e.g. image information or pixel information) within the camera sensor data using ( convolutional) neural network (see [p][0046]). 
	Therefore, it would have been obvious to combine BANERJEE with Schneider  as modified by Zhou to obtain the invention as specified in claim 8.

 	Claims 16 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is method claim for the non-transitory machine-readable medium in claim 16.  

.Allowable Subject Matter
Claims 3-5, 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; none of the prior art of record 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
June 23, 2021